1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   FINDINGS AND RECOMMENDATION
13           v.                                           RECOMMENDING PLAINTIFF’S MOTION FOR
                                                      )   SUMMARY JUDGMENT BE DENIED
14                                                    )
     KING CLARK, et al.,
                                                      )   (ECF No. 111)
15                                                    )
                     Defendants.                      )
16                                                    )

17           Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for summary judgment, filed on June 28, 2021.

20   The Court deems Plaintiff’s motion suitable for review without opposition by Defendant.

21                                                        I.

22                                            RELEVANT HISTORY

23           This action is proceeding against Defendants Cardona, Alcantar, Vera, Fugate, and Ramos for

24   deliberate indifference to Plaintiff’s safety.

25           On January 4, 2021, Defendants Cardona, Vera, and Ramos filed an answer to the complaint.

26           On February 8, 2021, the Court issued the discovery and scheduling order.
27           On March 2, 2021, Defendants Alcantar and Fugate filed an answer to the complaint.

28

                                                          1
1           On May 10, 2021, Defendants filed a motion for summary judgment for failure to exhaust the

2    administrative remedies.

3                                                        II.

4                                                 DISCUSSION

5           Plaintiff has not complied with the procedural requirements for filing a summary judgment

6    motion. Local Rule 260(a) requires that “[e]ach motion for summary judgment or summary

7    adjudication shall be accompanied by a ‘Statement of Undisputed Facts’ that shall enumerate

8    discretely each of the specific material relied upon in support of the motion and cite the particular

9    portions of any pleading, affidavit, deposition, interrogatory answer, admission, or other document

10   relied upon to establish that fact.” Here, Plaintiff has not submitted any legal argument in support of

11   her motion, has not included a separate statement of undisputed facts, and merely recites the factual

12   allegations set forth in his complaint. Compliance with Local Rule 260(a) is mandatory, and as a

13   result of Plaintiff’s failure to include a Statement of Undisputed Facts with his motion, it is

14   procedurally defective and should be denied on that ground. See Engrahm v. Cty. of Colusa, No.

15   2:04-cv-01290-GEB-GGH, 2005 WL 3440025, at *1 (E.D. Cal. Dec. 14, 2005) (failure to comply

16   with Local Rule 260 is an appropriate basis for denying a motion for summary judgment).

17   Accordingly, Plaintiff’s motion should be denied.

18                                                       III.

19                                           RECOMMENDATION

20          Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s motion for summary

21   judgment, filed on June 28, 2021, be denied.

22          This Findings and Recommendation will be submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

24   after being served with this Findings and Recommendation, Plaintiff may file written objections with

25   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

27   ///

28   ///

                                                          2
1    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

2    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.

5    Dated:     June 29, 2021
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
              Here, although Plaintiff’s motion for summary judgment technically meets the timing
16
     requirements of Federal Rule of Civil Procedure 56(b), Plaintiff’s motion must be denied.
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
